EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Haining Shu (Registration No. 73,316) on September 20, 2021. 

The claims had been amended as following:

1. 	(Currently Amended) A method for displaying information of a data item, comprising:
pre-customizing user specified information associated with a plurality of data items;
determining a user operation associated with a target data item displayed on a data item display page;
determining the user operation includes a sliding trace that matches a preset character;
determining a category of the user specified information corresponding to the preset character;
obtaining item information of the target data item according to the category from at least one data source;

obtaining at least one guidance information of the target data item, the at least one guidance information providing ratings of the target data item by other users; 
generating an information interface including the user specified information and the at least one guidance information based on the determined user operation associated with the target data item; 
displaying the information interface on the data item display page;
receiving a user interaction on a link in the user specified information;
jumping to a target page corresponding to the link in the user specified information; and
closing the information interface upon detecting a return from the target page.

2. 	(Original) The method of claim 1, further comprising:
executing a corresponding operation in response to an instruction generated on the information interface.

3. 	(Currently Amended) The method of claim 2, wherein the executing a corresponding operation comprises
switching the user specified information on the information interface in response to the another instruction;

when a media key is triggered, playing a corresponding media information. 

4. 	(Canceled). 

5. 	(Currently Amended) The method of claim 1, further comprising:
determining that the user operation satisfies a preset trigger condition; and
determining the user specified information of the target data item from the at least one data source, wherein the preset trigger condition comprises at least one of: 
long press time on the target data item on the data item display page is greater than or equal to a preset threshold time; or
triggering an information interface pop up button in the page. 

6-7. 	(Canceled) 

8. 	(Currently Amended) The method of claim 1, wherein the at least one guidance information comprises at least one of the following:
trial report information of the target data item; 
public evaluation report matched the target data item; 
particular consumers’ evaluations matched the target data item; or
target data item. 

9. 	(Currently Amended) The method of claim 1, further comprising
closing the information interface based on an instruction outside of the information interface


10. 	(Currently Amended) The method of claim 5, wherein when the long press time in the page is greater than or equal to the preset threshold time, the method further comprising:
closing the information interface when monitoring a user stopped the long press[[;]]. 

11. 	(Original) The method of claim 1, wherein the information interface is displayed on top of the data item display page. 

12. 	(Currently Amended) An apparatus comprising:
one or more processors; and
one or more memories stored thereon computer readable instructions that, when executed by one or more processors, cause the one or more processors to perform functions of multiple units, the multiple units comprise:
displayed on a data item display page;
a data acquiring unit implemented on the one or more memories and configured to determine the user operation includes a sliding trace that matches a preset character, determining a category of the user specified information corresponding to the preset character, and obtain item information of the target data item according to the category from at least one data source;
an information constructing unit implemented on the one or more memories and configured to 
pre-customize user specified information associated with a plurality of data items, 
determine user specified information of the target data item based on the pre-customized user specified information associated with the target data item by combining one or more items from the obtained item information, and 
obtain at least one guidance information of the target data item, the at least one guidance information providing ratings of the target data item by other users;
an interface generating unit implemented on the one or more memories and configured to generate an information interface including the user specified information and the at least one guidance information based on the determined user operation associated with the target data item; 

an interactive interface unit implemented on the one or more memories and configured to receive a user interaction on a link in the user specified information, jumps to a target page corresponding to the link in the user specified information; and closes the information interface upon detecting a return from the target page.

13. 	(Previously Presented) The apparatus of claim 12, wherein the interactive interface unit is further configured to execute a corresponding operation in response to another instruction generated based on the interaction on the information interface.

14. 	(Currently Amended) The apparatus of claim 12, wherein the comprises at least one of the following:
trial report information of the target data item; 
public evaluation report matched the target data item; 
particular consumers’ evaluations matched the target data item; or
obtained customized information of the target data item. 

15. 	(Canceled). 

16. 	(Currently Amended) The apparatus of claim 12, wherein the information constructing unit is further configured to: 
the category of the user specified information; and
generate the user specified information of the target data item.

17. 	(Original) The apparatus of claim 12, wherein the interface generating unit is further configured to:
place the user specified information to a corresponding display window of an information interface template; and 
generate the information interface based on the information interface template.

18. 	(Currently Amended) One or more non-transitory memories stored thereon computer readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
pre-customizing user specified information associated with a plurality of data items;
determining a user operation associated with a target data item displayed on a data item display page;
determining the user operation includes a sliding trace that matches a preset character;
determining a category of the user specified information corresponding to the preset character;
obtaining the item information of the target data item according to the category from at least one data source;

obtaining at least one guidance information of the target data item, the at least one guidance information providing ratings of the target data item by other users; 
generating an information interface including the user specified information and the at least one guidance information based on the determined user operation associated with the target data item; 
displaying the information interface on the data item display page;
receiving a user interaction on a link in the user specified information;
jumping to a target page corresponding to the link in the user specified information; and
closing the information interface upon detecting a return from the target page.

19. 	(Currently Amended) A client terminal, comprising:
one or more memories;
a display unit implemented on the one or more memories and configured to display a data item display page; 
a sensor unit configured to obtain operations on the data item display page; 
a processing unit, coupled to the display unit and the sensor unit, configured to: 
pre-customize user specified information associated with a plurality of data items,
determine a user operation associated with a target data item displayed on the data item display page, 

determine a category of the user specified information corresponding to the preset character, 
obtain item information of the target data item according to the category from at least one data source, 
determine user specified information of the target data item based on the pre-customized user specified information associated with the target data item by combining one or more items from the obtained item information and obtain at least one guidance information of the target data item, the at least one guidance information providing ratings of the target data item by other users;  
generate an information interface including the user specified information and the at least one guidance information based on the determined user operation associated with the target data item; 
receive a user interaction on a link in the user specified information;
jump to a target page corresponding to the link in the user specified information; and
close the information interface upon detecting a return from the target page; and
the display unit further configured to display the information interface on the data item display page.

20. 	(Canceled).



22.	(Previously Presented) The method of claim 1, wherein the preset character includes character P, and the method further comprises:
determining that the user operation includes a sliding trace that matches the character P, and
determining the category of the user specified information being a picture category.

23.	(Previously Presented) The method of claim 1, wherein the preset character includes character W, and the method further comprises:
determining that the user operation includes a sliding trace that matches the character W, and
determining the category of the user specified information being a parameter category.

24.	(Previously Presented) The method of claim 1, wherein the preset character includes character V, and the method further comprises:
determining that the user operation includes a sliding trace that matches the character V, and
determining the category of the user specified information being a video category.


The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12, 18, and 19 when taken in the context of the claims as a whole, especially the concept of determining a user operation associated with a target data item on a data item display page; determining the user operation includes a sliding trace that matches a preset character; determining a category of the user specified information corresponding to the preset character; obtaining item information of the target data item according to the category from at least one data source; determining user specified information of the target data item based on the pre-customized user specified information associated with the target data item by combining one or more items from the obtained item information; obtaining at least one guidance information of the target data item, the at least one guidance information providing ratings of the target data item by other users; generating an information interface including the user specified information and the at least one guidance information; displaying the information interface on the data item display page; receiving a user interaction on a link in the user specified information; jumping to a target page corresponding to the link in the user specified information; and closing the information interface upon detecting a return from the target page.

At best the prior arts of record, specifically, ALI et al. (US 20140129932 A1) teaches for online shopping, determining a user operation associated with a target data item on a data item display page, and obtaining item information of the target data item from at least one data source when an instruction satisfying a preset trigger condition 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12, 18, and 19 as a whole.

Thus, claims 1, 12, 18, and 19 are allowed over the prior arts of record. Dependent claims 2-3, 5, 8-11, 13-14, 16-17, and 21-24 are also allowable due to its dependency of independent claims 1, 12, 18, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143